DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 	Regarding claims 1-2, 8-11, and 13-15, Applicant argues that Kumar “at least fails to disclose receiving second information including at least one of information about an action for executing the second function, information about a parameter for executing the action, or order information of the action. Thus, the "second information" of claim 1 is different from the "alternate word" in Kumar P.V. et al.”
Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that the alternate word source does teach the second information. As the amendment to claim 1 states, the second information “includes at least one of information about an action for executing the second function, information about a parameter necessary to execute the action, or order information of the action.” Kumar teaches the action of accessing an alternate word source when a match is not found. The examiner contends that the “information about an action for executing the second function” is the accessing of the alternate word source. Also, the “information about a parameter necessary to execute the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar P.V. (US PG Pub 20150142435; hereinafter “Kumar”).

As per claims 1 and 15, Kumar discloses an electronic device and method comprising: 	a microphone (Kumar; Fig. 1 and Fig. 2, item 146; p. 0024 – microphone); 	a communication circuit (Kumar; Fig. 1B, item 165; p. 0029 – Network Interface Component); 	a display (Kumar; Fig. 1, item 156; p. 0025 - display); 	a memory configured to store at least one application (Kumar; Fig. 1, item 110; p. 0025 -  As shown, system memory 110 can include a number of software and/or firmware modules including firmware (F/W) 112, operating system (O/S) 114, and application(s) 116); and 	a processor electrically connected to the microphone, the communication circuit, the display, and the memory (Kumar; Fig. 1, item 105; p. 0025 - Electronic device 100 includes one or more processor/s 105 coupled via system interconnect 115. System interconnect 115 can be interchangeably referred to as a system bus, in one or more embodiments), wherein the processor is configured to: 	obtain voice data corresponding to a voice of a user received via the microphone (Kumar; Fig. 9A, item 902; p. 0050 - receiving 902 a first speech input while displaying a viewable screen having at least one selectable element) and obtain first information about at least one text displayed on a screen of the display (Kumar; Fig. 9A, item 905; p. 0050 - extracting 905 the text representation of each selectable element, sub-element, and properties associated with each element, from the view hierarchy); 	transmit the voice data to an external electronic device via the communication circuit (Kumar; p. 0029-0030 – speech-to-text conversion module 120 (see Fig. 2), may be in an external device accessible via a network); 	receive first text data converted based on the voice data from the external electronic device via the communication circuit (Kumar; p. 0029-0030 – speech-to-text conversion module 120 (see Fig. 2), may be in an external device accessible via a network); 	determine whether second text data the same as the first text data is present in the first information (Kumar; Fig. 9A, item 906; p. 0050 - comparing 906 the character sequence to the text representation of each of the selectable elements associated with the viewable screen. The method 900 also detects 908 whether or not a match was found from the comparing process), and execute a first function corresponding to the second text data using the first information when the second text data is present (Kumar; Fig. 9B, item 918; p. 0051 - triggering 918 any action linked to the selecting of the corresponding selectable element); 	receive second information configured to execute a second function of the at least one Among the devices that are accessible via network 170 is network-accessible alternate word database 175, which can provide similar functionality as alternate word DB 138; see also p. 0035); and 	execute the second function when the first function is not executed (Kumar; Fig. 11, item 1102; p. 0056-0058 – when a match is not found (first function not executed), execute a second function of accessing an alternate word source; also see p. 0065) and restrict processing of the second information when the first function is executed (Kumar; p. 0051 – when a match is found the alternate word source is not accessed, but rather an action is triggered that corresponds to the selectable element);
wherein the second information includes at least one of information about an action for executing the second function, information about a parameter necessary to execute the action, or order information of the action (Kumar; Fig. 11, item 1102; p. 0056-0058 – when a match is not found (first function not executed), execute a second function of accessing an alternate word source; also see p. 0065).

As per claims 2 and 11, Kumar discloses the electronic device of claims 1 and 9, wherein the first information includes at least one of identification information of the at least one text, coordinate information at which the at least one text is displayed, and text data corresponding to the at least one text (Kumar; p. 0036 - As shown, included within or associated with the view hierarchy 136 are text representations 260 describing each viewable element presented on screen 160 as well as the location and properties of those viewable elements. Optionally included are multi-level interconnected view elements 262, one or more pre-programmed (general) user interface (UI) commands 264, and priority assignments 266 for conflict resolution).

As per claim 9, Kumar discloses an electronic device comprising: 
a microphone (Kumar; Fig. 1 and Fig. 2, item 146; p. 0024 – microphone); 	a communication circuit (Kumar; Fig. 1B, item 165; p. 0029 – Network Interface Component); 	a display (Kumar; Fig. 1, item 156; p. 0025 - display); 	a memory configured to store at least one application (Kumar; Fig. 1, item 110; p. 0025 -  As shown, system memory 110 can include a number of software and/or firmware modules including firmware (F/W) 112, operating system (O/S) 114, and application(s) 116); and 	a processor electrically connected to the microphone, the communication circuit, the display, and the memory (Kumar; Fig. 1, item 105; p. 0025 - Electronic device 100 includes one or more processor/s 105 coupled via system interconnect 115. System interconnect 115 can be interchangeably referred to as a system bus, in one or more embodiments), wherein the processor is configured to:  	obtain voice data corresponding to a voice of a user received via the microphone (Kumar; Fig. 9A, item 902; p. 0050 - receiving 902 a first speech input while displaying a viewable screen having at least one selectable element) and obtain first information about at least one text displayed on a screen of the display (Kumar; Fig. 9A, item 905; p. 0050 - extracting 905 the text representation of each selectable element, sub-element, and properties associated with each element, from the view hierarchy);	transmit the voice data to an external electronic device via the communication circuit (Kumar; p. 0029-0030 – speech-to-text conversion module 120 (see Fig. 2), may be in an external device accessible via a network); 	receive first text data converted based on the voice data from the external electronic device via the communication circuit (Kumar; p. 0029-0030 – speech-to-text conversion module 120 (see Fig. 2), may be in an external device accessible via a network); 	determine whether second text data the same as the first text data is present in the first information (Kumar; Fig. 9A, item 906; p. 0050 - comparing 906 the character sequence to the text representation of each of the selectable elements associated with the viewable screen. The method 900 also detects 908 whether or not a match was found from the comparing process); 	when the second text data is present, execute a first function corresponding to the second text data, using the first information (Kumar; Fig. 9B, item 918; p. 0051 - triggering 918 any action linked to the selecting of the corresponding selectable element); and 	when the second text data is not present, enter a waiting state for receiving second information configured to execute a second function of the at least one application (Kumar; p. 0046 –  FIGS. 7A and 7B can also require conflict resolution where the user provides a speech input of "Go to previous screen". In this instance, because the phrase "Go to previous screen" does not match any view hierarchy text for the current screen (second text data is not present), and the word "go" is a matching character sequence with both navigation options of "Go back" 730 and "Go forward" 732, conflict resolution module 242 (FIG. 2A) would need to determine which of the two options has a higher priority and/or if the priorities are equal, issue a notification prompting the user to provide a selection of one of the two possible options (enter a waiting state for receiving second information configured to execute a second function); also see p. 0060 – timeout period);
when the second information is received from the external electronic device via the communication circuit, execute the second function based on the second information (Kumar; Fig. 11, item 1102; p. 0056-0058 – when a match is not found, execute a second function of accessing an alternate word source; also see p. 0065),
wherein the second information includes at least one of information about an action for executing the second function, information about a parameter necessary to execute the action, or order information of the action (Kumar; Fig. 11, item 1102; p. 0056-0058 – when a match is not found (first function not executed), execute a second function of accessing an alternate word source (information about an action for executing the second function); also see p. 0065).

As per claim 10, Kumar disclose the electronic device of claim 9, wherein the processor is configured to: when the first function is executed, transmit information for providing a notification that the first function has been executed, to the external electronic device via the communication circuit (Kumar; p. 0037 - When a conflict cannot be resolved based on pre-programmed priorities for resolving such conflicts, VSCI utility 125 can generate an output notification that can be forwarded to one or more output components such as user interface 118, via display controller 150, for visual display of conflict notification. The output notification can also or alternatively be an audible notification transmitted for output by speaker 158).

claim 14, Kumar discloses the electronic device of claim 9, wherein the processor is configured to: when receiving the second information from the external electronic device via the communication circuit in the waiting state, execute the second function based on the second information (Kumar; p. 0046 – FIGS. 7A and 7B can also require conflict resolution where the user provides a speech input of "Go to previous screen". In this instance, because the phrase "Go to previous screen" does not match any view hierarchy text for the current screen (second text data is not present), and the word "go" is a matching character sequence with both navigation options of "Go back" 730 and "Go forward" 732, conflict resolution module 242 (FIG. 2A) would need to determine which of the two options has a higher priority and/or if the priorities are equal, issue a notification prompting the user to provide a selection of one of the two possible options (enter a waiting state for receiving second information configured to execute a second function); also see p. 0060 – timeout period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Cheng (US PG Pub 20130218573).

claims 3 and 12, Kumar discloses the electronic device of claims 2 and 11, upon which claims 3 and 12 depend. 	Kumar, however, fails to disclose determine coordinates at which a text corresponding to the second text data is displayed on the screen, based on the coordinate information; and generate a signal associated with occurrence of a touch input at the coordinates.	Cheng does teach determine coordinates at which a text corresponding to the second text data is displayed on the screen, based on the coordinate information; and generate a signal associated with occurrence of a touch input at the coordinates (Cheng; p. 0029 - if display device is a touch panel, the user can touch the touch panel with some gesture in order to define the gesture-specified region… Using FIG. 1 as an example, the user can use gesture to specify the sidebar region, the region under "Tools," or the region under "Resources," and the specified region will then serve as the region from which candidate text strings are selected. To facilitate this alternative, the electronic device 200 has to further include, or be connected to, a gesture detector that assists in defining the gesture-specified region by detecting the user's gestures. As mentioned above, the gesture detector can be either touch sensors of a touch panel or a camera).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Kumar to include determine coordinates at which a text corresponding to the second text data is displayed on the screen, based on the coordinate information; and generate a signal associated with occurrence of a touch input at the coordinates, as taught by Cheng, in order to allow the user to be involved more actively in the selection process of a plurality of candidate text strings to be selected to facilitate speech recognition (Cheng; p. 0024 
As per claim 4, Kumar in view of Cheng discloses the electronic device of claim 3, wherein the processor is configured to: transmit the signal to an application organizing the screen, on which the text corresponding to the second text data is displayed, from among the at least one application (Kumar; p. 0061 - For example, in FIG. 3A, viewable screen 360 displays airplane mode 302 at a first level hierarchy, with on/off sliding bar indicator 304 at a second level hierarchy. Receipt of character sequence "airplane mode" triggers selection of the sliding bar indicator 304 and toggling of the on/off option related to a current status of airplane mode 302. If no multi-layered element is found, then method 1400 treats 1412 the character sequence as requiring selection of a single level element. The process then ends. However, in response to the character sequence including text related to multiple interrelated view elements, method 1400 further includes: identifying 1404 a primary view element among the multiple view elements; highlighting the primary view element; and applying any actions associated with the primary view element).		As per claim 5, Kumar in view of Cheng 1discloses the electronic device of claim 3, wherein the processor is configured to: transmit the signal to an application, which is being executed in foreground, from among the at least one application (Kumar; p. 0065 - the words "play store", received as a spoken input while screen 1500 is the active screen, are converted from speech to their corresponding text-based character sequence, which is then compared to the view hierarchy of the active screen 1500. The screen's view hierarchy would include the words "play store", and the VSCI utility 125 thus: (i) matches the character sequence to that element on screen 1500; and (ii) triggers the selection of the element "play store" on screen from among the different options that are displayed on screen 1500. Similarly, receipt of the word "Install" as speech input while active screen 2000 is being displayed results in the icon for "Install" being highlighted on screen followed by the install process being activated for the selected application).		Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Cheng (US PG Pub 20130218573).		As per claim 6, Kumar discloses the electronic device of claim 1, upon which claim 6 depends.	Kumar, however, fails to disclose store history information about execution of the first function, in the memory.	Corfield does teach store history information about execution of the first function, in the memory (Corfield; p. 0036-0037 - The number of training tasks, the time recorded for the training tasks, and the accuracy score are stored in a memory, such as, for example, memory 304, for each user. The information stored in memory may be generically referred to as historical data).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Kumar to include store history information about execution of the first 

As per claim 7, Kumar in view of Corfield disclose the electronic device of claim 6, upon which claim 7 depends.	And further, Corfield teaches determine whether the first function is executed, based on the history information (Corfield; p. 0036-0037 - Using this metric, a company may be able to estimate the time, training tasks, a combination thereof, or the like for any new employee, for example, to achieve the required level of accuracy).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Kumar to determine whether the first function is executed, based on the history information, as taught by Corfield, in order to provide sufficient training to provide an acceptable level of accuracy in speech recognition engines (Corfield; p. 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Corfield (US PG Pub 20140088962) which discloses a method and apparatus for managing resources for a system using voice recognition, including maintain a database of historical data regarding a plurality of users.
Zeigler (US PG Pub 20140350941) which discloses a disambiguation process for a voice interface for web pages or other documents. The process identifies interactive elements such .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658